DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  The recitation “container having an image printed thereon” in each of these claims appears to be a misnomer.  The image is “an image to be printed”, which is how it is referenced subsequently in the claims and is the interpretation consistent with the specification.  Examiner cautions against reciting “container having an image to be printed” since this language can be interpreted as being contradictory.  “A container on which an image is to printed” would be appropriate. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US PG Pub 2018/0015498) in view of Morofuji (US Patent 5,065,183) and Stelter et al. (US PG Pub 2010/0027035).
For claim 1:  Nicol et al. teaches a digital cylinder printing system comprising: a continuous motion container handler 12 to move each cylindrically shaped container 8 having 8, 9 can be printed by upstream equipment, but is printed once past the first station 24A) through a series of color stations 20, 24A, 24B, 24C via a mandrel 14 (see paragraph 114 within paragraphs 106-129) supported by a rail guide assembly 12 (see paragraph 113, mandrel wheel conveying mandrels 14); and said image being printed on said container via series of color stations 20, 24A, 24B, 24C (see paragraph 224, any number of decorating units 20 may be arranged).  Nicol et al. does not teach that the printing system comprises printing by electrophotography and comprises a white color station, a cyan color station, a magenta color station, a yellow color station, a black color station, a spot station and a clear station.  Morofuji et al. teaches providing a digital electrophotography printing system 2, 3, 4 to print images onto cylindrical materials 51 (see Fig. 1, see column 11, lines 55-68, column 12, lines 1-20, providing yellow, magenta, cyan, black and clear materials onto the cylindrical receiving substrate).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nicol et al. to provide the printing stations 2, 3, 4 as the digital printing stations 20 in Nicol et al. for the purpose of printing controllable images onto the surfaces to form desired images.
The combination of Nicol et al. and Morofuji does not teach white and spot color stations, although both references indicate that additional printing stations can be provided (see Morofuji, column 11, lines 65-67).    However, Stelter et al. teaches providing white electrography printing and spot printing as additional stations (see paragraph 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nicol et al. and Morofuji et al. to provide the additional electrophotography 
	For claims 2 and 9:  The combination of Nicol et al., Morofuji and Stelter et al. teaches the device of claim 1 and Nicol et al. further teaches a rail guide mounting assembly 12 (see Fig. 1, paragraph 113, the mandrel wheel supports the mandrels, the mandrel wheel drive and gearing enables motion thereof) supporting said mandrel 14 and a mandrel servo motor 40 (see paragraph 127) that rotates said mandrel 14 as the rail guide mounting assembly is moved through the series of color stations.  The limitations of claim 9 are met by the rejection in this section as the limitations of claim 9 are substantially that of claim 2 written in independent form.
	For claims 6 and 13:  The combination of Nicol et al., Morofuji and Stelter et al. teaches the printing system of claims 1 and 9, and Morofuji teaches that at least one image is printed on said container using variable data produced from a color separated image (see column 6, lines 1-11, different products produced based on images of computer data, the images being multicolor, the printing system in Fig. 1 printing the colors separately).
Claims 3-5, 7, 8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US PG Pub 2018/0015498), Morofuji (US Patent 5,065,183) and Stelter et al. (US PG Pub 2010/0027035) as applied to claims 1 and 9 above, and further in view of Dumenil (US PG Pub 2008/0264276).
	For claims 3 and 10:  The combination of Nicol et al., Morofuji and Stelter et al. teaches all of the limitations of claims 3 and 9 except that the mandrel is supported by a mandrel support block containing a mandrel trip mechanism.  However, Dumenil teaches a mandrel 8 in 8 being supported by a support block 24 containing a mandrel trip mechanism (see Fig. 3, elements between support 24 and rail 114, 118 excluding element 112).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nicol et al., Morofuji, and Stelter et al. to provide a mandrel support block and trip mechanism as taught by Dumenil to controllably rotate the mandrel around from print station to print station.
For claims 4 and 11:  The combination of Nicol et al., Morofuji, Stelter et al. and Dumenil teaches the device of claims 3 and 10, and Dumenil teaches that the support block is guided by a linear bearing rail guide mounting assembly 112 supported by a common disc assembly 6 .  The disk assembly drive mechanism 22 is diagrammatically shown, but the turntable drive from primary reference Nicol et al. can be relied upon to show a common disk 12 mounted to a main shaft 34 (see Fig. 2).
For claims 5 and 12:  The combination of Nicol et al., Morofuji, Stelter et al. and Dumenil teaches the device of claims 4 and 11, and Nicol et al. shows that the common disc assembly 12 rotates about the main support shaft assembly 34 which is driven by support shaft servo motor 32 (see Fig. 2).
For claims 7 and 14:  The combination of Nicol et al., Morofuji, and Stelter et al. teaches all of the limitations of claims 2 and 9 except that the rail guide mounting assembly comprises a front cam follow and a rear cam follower which engage a front grooved cam track and a rear grooved cam track respectively.  However, Dumenil teaches providing a rail guide mounting assembly (see Figs. 1-3 comprising a rail guide mounting assembly 24 which comprises a front cam follower 28 and a rear cam follower 29 which engage a front groove cam track 30 and a 32 respectively (see paragraph 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide these cam followers and tracks to stabilize and support the mounting assembly and mandrel in motion from printing station to printing station.
For claims 8 and 15:  The combination of Nicol et al., Morofuji, Stelter et al. and Dumenil teaches the system of claims 7 and 14, where Dumenil further teaches that the front and rare cam follower have a series of curved profiles which correspond to each color station (see Fig. 1 and 2, the surface of the elements 28, 29 cooperating with the elements 30, 32 to control motion of the mandrel 8 on the mandrel support 24).
For claim 16:  Nicol et al. teaches a digital cylinder printing system comprising: a continuous motion container handler 12 to move each cylindrically shaped container 8 having an image printed thereon (see Fig. 1, the cylinder 8, 9 can be printed by upstream equipment, but is printed once past the first station 24A) through a series of color stations 20, 24A, 24B, 24C via a mandrel 14 (see paragraph 114 within paragraphs 106-129) supported by a rail guide assembly 12 (see paragraph 113, mandrel wheel conveying mandrels 14); and said image being printed on said container via series of color stations 20, 24A, 24B, 24C (see paragraph 224, any number of decorating units 20 may be arranged), a rail guide mounting assembly 12 (see Fig. 1, paragraph 113, the mandrel wheel supports the mandrels, the mandrel wheel drive and gearing enables motion thereof) supporting said mandrel 14 and a mandrel servo motor 40 (see paragraph 127) that rotates said mandrel 14 as the rail guide mounting assembly is moved through the series of color stations and teaches a common disc assembly 12 mounted to a main shaft assembly 34.
2, 3, 4 to print images onto cylindrical materials 51 (see Fig. 1, see column 11, lines 55-68, column 12, lines 1-20, providing yellow, magenta, cyan, black and clear materials onto the cylindrical receiving substrate).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nicol et al. to provide the printing stations 2, 3, 4 as the digital printing stations 20 in Nicol et al. for the purpose of printing controllable images onto the surfaces to form desired images.
The combination of Nicol et al. and Morofuji does not teach white and spot color stations, although both references indicate that additional printing stations can be provided (see Morofuji, column 11, lines 65-67).    However, Stelter et al. teaches providing white electrography printing and spot printing as additional stations (see paragraph 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nicol et al. and Morofuji et al. to provide the additional electrophotography printing stations as taught by Stelter et al. for the purpose of facilitating printing of patterns requiring white toner or easily printing accent colors.  The combination of Nicol et al., Morofuji and Stelter et al does not teach that the mandrel is supported by a mandrel support block containing a mandrel trip mechanism and that each mandrel support block is guided by a linear 8 in a printing machine, the mandrel 8 being supported by a support block 24 containing a mandrel trip mechanism (see Fig. 3, elements between support 24 and rail 114, 118 excluding element 112) and further furnishes the mandrel support block with a linear bearing rail guide mounting assembly 112 which mounts onto a rail guide 114, 118 as an extension of the common disc 6.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nicol et al., Morofuji, and Stelter et al. to provide a mandrel support block, trip mechanism and rail guide mounting assembly as taught by Dumenil to controllably rotate the mandrel around from print station to print station.
For claim 17:  The combination of Nicol et al., Morofuji, Stelter et al. and Dumenil teaches the device of claim 16, and Nicol et al. shows that the common disc assembly 12 rotates about the main support shaft assembly 34 which is driven by support shaft servo motor 32 (see Fig. 2).
For claim 18:  The combination of Nicol et al., Morofuji, Stelter et al. and Dumenil teaches the device of claim 16 and Morofuji teaches that at least one image is printed on said container using variable data produced from a color separated image (see column 6, lines 1-11, different products produced based on images of computer data, the images being multicolor, the printing system in Fig. 1 printing the colors separately).
For claim 19:  The combination of Nicol et al., Morofuji, Stelter and Dumenil teaches the system of claim 16 and Dumenil teaches providing a rail guide mounting assembly (see Figs. 1-3 comprising a rail guide mounting assembly 24 which comprises a front cam follower 28 and a rear cam follower 29 which engage a front groove cam track 30 and a rear grooved cam track 32 respectively (see paragraph 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide these cam followers and tracks to stabilize and support the mounting assembly and mandrel in motion from printing station to printing station.
For claim 20:  The combination of Nicol et al., Morofuji, Stelter et al. and Dumenil teaches the system of claim 19, and Dumenil further teaches that the front and rare cam follower have a series of curved profiles which correspond to each color station (see Fig. 1 and 2, the surface of the elements 28, 29 cooperating with the elements 30, 32 to control motion of the mandrel 8 on the mandrel support 24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID H BANH/             Primary Examiner, Art Unit 2853